DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows, the abstract has been amended to remove the reference to the attorney docket number at the end of the abstract: 

Amendments to the Abstract:
A tube for a thermal transfer device can include a wall having a length and having an inner surface and an outer surface, wherein the inner surface forms a cavity. The tube can also include at least one first dimple pressed into the wall toward the cavity at a first location along the length of the wall, where the inner surface of the wall at the at least one first dimple is separated from itself by a first distance. The tube can further include at least one second dimple pressed into the wall toward the cavity at a second location along the length of the wall, where the inner surface of the wall at the at least one second dimple is separated from itself by a second distance. The cavity can be configured to receive a fluid that flows continuously along a length of the at least one wall. 






Reasons for Allowance
This action is in response to the reply filed 12/8/2020. The allowed claims are 1-9, 11-12, and 14-22. The closest prior art of record is US Patent Application Publication US 2019/0017753 to Plummer in view of US Patent Application Publication 2010/0139631 to Geskes and USP 5,839,505 to Ludwig and US Patent Application Publication 2001/0052411 to  Pantow.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a tube for a thermal transfer device with at least one first dimple, second dimple, third dimple pressed into respective first, second and third locations location along the length of the wall, with the dimples pressed to respective first, second and third distances from and inner surface of the tube opposite from the respective dimple,  with the second location between  the first and third location, where the distance  of the first and third dimples are greater than the distance of the second dimple which is between the first and third along the length of the tube. Although the prior art discloses tubes with varying distances between the dimples and the inner wall along the length as disclosed by Plummer and Geskes explicitly disclose dimples that decrease in distance form the opposing wall the closer the dimples are to the outlet of the tube and Ludwig teaches dimple, 22 and 46, that have distances smaller than the distance of a dimple in the middle (at dimples 30 as seen in figures 4-9 of Ludwig and as noted as an alternative in paragraph 0057 of the specification of the instant application). Additionally while Pantow discloses (figure 13) a dimple in the middle of other dimples with a smaller distance between the dimple and opposing wall than dimples on opposing side the dimples are disposed in the width direction of the tube and not the length direction In this case the prior art cited does not teach or disclose a dimple in the middle having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763